 

t `>.

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

JAN 18 ,
UNITED STATES DISTRICT COURT mg
CLERK. U. S D|STRECT COURT

SOUTHERN DISTRICT OF CALIFORNIA southequ msm¢ci oF cAuFoRNl/e. i
UNITED sTATEs oF AMERICA JUDGMENT IN A CR]EEi}NAb-eAsE-MEPUT..__L l

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or A&er November l, 1987)

 

V.

FRANCISCO I~lERNANDEZ-RODRIGUEZ (l)
Case Number: 3:18-CR-07181-AJB

 

 

Knut S Johnson
Defendant’s Attomey
REGISTRATION No. 62203-008
g _
THE DEFENDANTZ
admitted guilt to violation of allegation(s) No. One and TWO
\:\ was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state, or local offense
2 nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

14._2_019

 

 

0N. ANTH(§NYJ BATT LIA
UNITED STATES DIST T JUDGE

3:18-CR-07181-AJB

 

h

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FRANCISCO HERNANDEZ-RODRIGUEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-0718l-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
12 months to run Consecutive to criminal case#18c42()4-AJB

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:l\]

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:! at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

l:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Off`ice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-()7181-AJB

